          Case 1:20-cv-00208-JPO Document 7 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YOVANNY DOMINGUEZ,

                                Plaintiff,
                                                                   20-CV-208 (JPO)
                        -v-
                                                                 OPINION & ORDER
 BLUE IN GREEN, LLC,

                                Defendant.

J. Paul Oetken, United States District Judge:

       Plaintiff Yovanny Dominguez commenced this action on January 9, 2020. (Dkt. No. 1.)

Defendant Blue in Green, LLC was served with a summons and copy of the complaint on

January 28, 2020. (Dkt. No. 5.) To date, Defendant has not answered or otherwise appeared in

this action. Plaintiff, however, has not moved for default judgment.

       On March 30, 2020, the Court ordered Plaintiff either to file a letter concerning the status

of the case or to move for default judgment by April 10, 2020. (Dkt. No. 6.) Plaintiff was

instructed that failure to comply might result in “dismiss[al] for failure to prosecute.” (Id.)

       As of the date of this Order, Plaintiff has neither filed a status letter nor moved for default

judgment. Accordingly, this case is dismissed for failure to prosecute.

       The Clerk is directed to terminate the case.

       SO ORDERED.

 Dated:    April 17, 2020
           New York, New York



                                                                   J. PAUL OETKEN
                                                               United States District Judge
